United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1495
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Orlando Harris,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 26, 2009
                                Filed: July 8, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In 2006, Orlando Harris was sentenced to 12 months and 1 day in prison and
5 years of supervised release for bank fraud, a Class B felony. The district court1
subsequently revoked his supervised release and sentenced him to additional
imprisonment and supervised release. While Harris was serving his second term of
supervised release, he violated conditions requiring him to file monthly reports with
the probation officer, maintain lawful employment, timely notify the probation officer
of changes in employment and residence, participate in substance-abuse counseling

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
and testing, and make restitution payments. The district court again revoked
supervised release, this time sentencing Harris to 10 months in prison and 36 months
of supervised release. Harris appeals, arguing that his violations were not egregious
enough to warrant his sentence, and that his sentence is therefore unreasonable and
greater than necessary to accomplish statutory sentencing goals.

       We conclude that the revocation sentence is not unreasonable. See United
States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review).
First, the court sentenced Harris within the statutory limits. See 18 U.S.C.
§ 3583(b)(1) (authorized maximum term of supervised release for Class B felony is
5 years), (e)(3) (upon revocation, maximum time defendant may be required to serve
in prison is 3 years if offense that resulted in term of supervised release is Class B
felony), (h) (revocation sentence may include additional supervised release term not
exceeding term of supervised release authorized by statute for offense that resulted in
original supervised release, less any prison term imposed upon revocation). Second,
the court sentenced him within the advisory Guidelines range, after listening to the
arguments of counsel, reviewing Harris’s supervision experiences, and expressly
considering relevant matters under 18 U.S.C. § 3583(e)(3) (permitting revocation of
supervised release and re-imprisonment, after consideration of specified factors in 18
U.S.C. § 3553(a)). See United States v. Franklin, 397 F.3d 604, 606-07 (8th Cir.
2005) (all that is required is evidence that court considered relevant matters, not that
court made specific findings on each § 3553(a) factor).

     Accordingly, we affirm the district court’s judgment, and we grant counsel’s
motion to withdraw.
                    ______________________________




                                          -2-